Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Correctional Services, dated June 21, 2005, made after a Tier III superintendent hearing, as modified by a decision of the Director of the Special Housing/Inmate Disciplinary Program, dated September 7, 2005, finding that the petitioner had violated institutional rules, and imposing penalties.
Adjudged that the determination, as modified, is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
There is no support for the petitioner’s claim that he was denied his right to call witnesses on his behalf. The witnesses that the petitioner requested, including his wife, would have presented testimony that was either immaterial to the matters at issue or redundant to the testimony of other witnesses (see 7 NYCRR 254.5 [a]; Matter of Lewis v Coughlin, 198 AD2d 507 [1993]; Matter of Wiederhold v Scully, 141 AD2d 550 [1988]).
The determination is supported by substantial evidence (see Matter of Vega v Coughlin, 202 AD2d 597 [1994]). Miller, J.P., Mastro, Krausman and Carni, JJ., concur.